Exhibit 10.1

 

SIRVA, Inc. Directors Compensation Policy
Established Under the SIRVA, Inc. Omnibus Stock Incentive Plan

 

Amended and Restated as of October 1, 2007

 

·

 

Compensation Generally. For each full calendar year of participation on the
Board of Directors (the “Board”) of SIRVA, Inc. (the “Company”), an Eligible
Director will receive

 

 

 

 

 

(i)

 

“Base Compensation” of Forty Thousand Dollars ($40,000) per year, payable
quarterly in arrears in cash; and

 

 

 

 

 

 

 

(ii)

 

“Additional Compensation” of

 

 

 

 

 

 

 

 

 

a.

 

if such Eligible Director is also the chairperson of the Board, Four Hundred
Thousand Dollars ($400,000) per year, payable as set forth below quarterly in
arrears,

 

 

 

 

 

 

 

 

 

 

 

b.

 

if such Eligible Director is also the Vice Chairperson of the Board, Two Hundred
and Fifty Thousand Dollars ($250,000) per year, payable as set forth below
quarterly in arrears,

 

 

 

 

 

 

 

 

 

 

 

c.

 

if such Eligible Director is also the chairperson of the Audit Committee,
Twenty-Five Thousand Dollars ($25,000) per year, payable as set forth below
annually in arrears,

 

 

 

 

 

 

 

 

 

 

 

d.

 

if such Eligible Director is also the chairperson of the Finance Committee,
Fifteen Thousand Dollars ($15,000) per year, payable as set forth below annually
in arrears,

 

 

 

 

 

 

 

 

 

 

 

e.

 

if such Eligible Director is also the chairperson of the Compensation Committee,
the Nominating and Governance Committee (such committees, the “Existing
Committees”) or any other committee established by the Board  if the Nominating
and Governance Committee recommends and the Board approves such fee (and meeting
fees, as described below) (each, a “New Committee”) Ten Thousand Dollars
($10,000) per year, payable as set forth below annually in arrears, and

 

 

 

 

 

 

 

 

 

 

 

f.

 

At meetings for which minutes are prepared and submitted to the Secretary of the
Company for inclusion in its minute book, (a) One Thousand Five Hundred Dollars
($1,500) per Board, Audit Committee, Finance Committee and Existing Committee
(and any New Committee) meeting for participation in person and (b) Seven
Hundred Fifty Dollars ($750) per Board, Audit Committee, Finance Committee and
Existing Committee (and any New Committee) meeting for participation by
telephone or other similar means, in each case, payable as set forth below
quarterly in arrears following such submission.

 

 

--------------------------------------------------------------------------------


 

 

 

Any Additional Compensation that an Eligible Director receives under this Policy
shall be paid in cash as soon as reasonably practicable after the close of the
applicable period.

 

 

 

 

 

 

 

·

 

Definition of Eligible Director.  For purposes of this Policy, an “Eligible
Director” shall mean a director of the Company (i) who is neither an officer nor
an employee of the Company, (ii) if a consulting agreement with Clayton
Dubilier & Rice, Inc. (“CD&R”) or one of its affiliates is then in effect, who
is not an employee of CD&R, and (iii) in each case, who is not serving as a
director of the Company at the request of his or her employer.

 

 

 

 

 

 

 

·

 

Partial Year Service.  In the event that an Eligible Director’s service to the
Board or any committee commences or terminates after the beginning of a calendar
year, such Eligible Director will only be entitled to receive a pro rata portion
of his or her annual compensation under this Policy, based on the number of days
served during the applicable calendar year.

 

 

 

 

 

 

 

·

 

Certain Amendments.  Notwithstanding anything to the contrary contained in the
Plan or this Policy, the Board may amend (such amendment to have the minimum
economic effect necessary, as determined by the Board in its sole discretion)
this Policy in such a manner as may be necessary or appropriate to avoid having
this Policy become subject to the penalty provisions of section 409A of the
Code.

 

2

--------------------------------------------------------------------------------